Case 2:19-cv-00634-TPB-NPM Document 28 Filed 02/06/20 Page 1 of 4 PageID 158



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

RONALD KING,

      Plaintiff,

v.                                              Case No. 2:19-cv-00634-FtM-60NPM

12 VISUAL, INC.,

      Defendant.
________________________________/

ORDER GRANTING “PLAINTIFF’S MOTION TO DISMISS DEFENDANT’S
   COUNTERCLAIMS AND TO STRIKE AFFIRMATIVE DEFENSES”

      This matter is before the Court on “Plaintiff’s Motion to Dismiss Defendant’s

Counterclaims and to Strike Affirmative Defenses,” filed by counsel on December 1,

2019. (Doc. 21). On December 12, 2019, Defendant, through counsel, filed a

response in opposition to the motion. (Doc. 23). After reviewing the motion,

response, court file, and the record, the Court finds as follows:

                                     Background

      On September 3, 2019, Plaintiff filed his complaint alleging violations of the

Fair Labor Standards Act. (Doc. 2). After receiving an extension of time from the

Court, Defendant filed its answer, affirmative defenses, and counterclaims on

November 12, 2019. (Docs. 19, 20). In its counterclaims, Defendant sues Plaintiff

for (1) Civil Theft – (Unauthorized Use of Company Credit Card (Count I), (2) Civil

Theft – Theft of Dashboard from Company Vehicle (Count II), and (3) Negligence –

Removal of Dashboard from Company Vehicle (Count III).



                                       Page 1 of 4
Case 2:19-cv-00634-TPB-NPM Document 28 Filed 02/06/20 Page 2 of 4 PageID 159



                                    Legal Standard

       “A motion to dismiss a counterclaim pursuant to Federal Rule of Civil

Procedure 12(b)(6) is evaluated in the same manner as a motion to dismiss a

complaint.” Geter v. Galardi S. Enterprises, Inc., 43 F. Supp. 3d 1322, 1325 (S.D.

Fla. 2014). Consequently, the Court “takes the allegations in the counterclaim as

true and construes the allegations ‘in the light most favorable to the [Defendants].’”

Nicopior v. Moshi Moshi Palm Grove, LLC, 375 F. Supp. 3d 1278, 1282 (S.D. Fla.

2019) (alteration in original) (quoting Rivell v. Private Health Care Systems, Inc.,

520 F.3d 1308, 1309 (11th Cir. 2008)). When considering a motion to dismiss, all

facts set forth in the counterclaim “are to be accepted as true and the court limits its

consideration to the pleadings and exhibits attached thereto.” Id. (quoting

Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000)).

       “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff's obligation to provide the grounds of

his entitle[ment] to relief requires more than labels and conclusions ....” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and quotations

omitted) (alteration in original). In order to survive a motion to dismiss, factual

allegations must be sufficient “to state a claim for relief that is plausible on its face.”

Id. A claim is facially plausible when the pleaded facts allow the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                        Page 2 of 4
Case 2:19-cv-00634-TPB-NPM Document 28 Filed 02/06/20 Page 3 of 4 PageID 160



                                       Analysis

      In his motion, Plaintiff argues (1) Defendant’s counterclaims are barred in

FLSA cases under Brennan and its progeny, (2) the Court lacks jurisdiction over the

Defendant’s permissive state law counterclaims, (3) Defendant’s counterclaims fail

to state a cause of action for civil theft or negligence, (4) Defendant’s affirmative

defenses must be stricken under Brennan and its progeny, and (5) Plaintiff is

entitled to attorney’s fees and costs pursuant to § 772.11(1), Florida Statutes,

because there are no justiciable issues of law or fact to support a civil theft claim.

      It is well established that “set-offs against back pay awards are inappropriate

in actions to enforce FLSA minimum wage and overtime provisions because such

set-offs deprive employees of their ‘cash in hand.’” See, e.g., Mizelle v. Edgewood

Nursing Ctr., Inc., 3:09-cv-605-J-34JRK, 2010 WL 11507128, at *2 (M.D. Fla. Feb.

25, 2010) (citing Brennan v. Heard, 491 F.2d 1, 4 (5th Cir. 1974)). The Court finds

the reasoning and analysis presented in Mizelle persuasive.

      In this case, Defendant’s counterclaims for civil theft and negligence request

$3,469.28 – an amount that would offset Plaintiff’s FLSA claim for $3,612 and

deprive Plaintiff of her cash in hand. This is the type of inappropriate set-off that

would “clutter these proceedings with the minutiae of other employer-employee

relationships” and deprive Plaintiff of her “cash in hand.” Id. (quoting Brennan, 491

F.2d at 3). Consequently, the Court finds that the counterclaims cannot proceed,

and the affirmative defenses requesting set-off must be stricken. However, the

Court declines to award attorney’s fees and costs to Plaintiff at this time.



                                       Page 3 of 4
Case 2:19-cv-00634-TPB-NPM Document 28 Filed 02/06/20 Page 4 of 4 PageID 161



      It is therefore

      ORDERED, ADJUDGED, and DECREED:

     1.   “Plaintiff’s Motion to Dismiss Defendant’s Counterclaims and to Strike

          Affirmative Defenses” (Doc. 21) is hereby GRANTED IN PART and

          DENIED IN PART.

      2. Counts I, II, and III of Defendant’s counterclaims are DISMISSED

          WITHOUT PREJUDICE to any right Defendant may have to pursue

          these claims in the appropriate forum.

      3. All affirmative defenses that request set-off are STRICKEN.

      4. Plaintiff’s request for attorney’s fees and costs is DENIED.

      DONE and ORDERED in Chambers, in Fort Myers, Florida, this 6th day of

February, 2020.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                     Page 4 of 4
